DEWEY, District Judge.
The above entitled action came on for hearing in open court at Des Moines, Iowa, on the 1st day of October, 1938, on a motion by the defendant to require the plaintiff to separate and divide his petition into counts, and the same was submitted.
The new Rules of Civil Procedure, 28 U. S.C.A. following section 723c provide:
Rule 8(e) (2) “A party may set forth two or more statements of a claim * * * either in one count * * * or in separate counts.”
And Rule 10(b) “All averments of claim * * * shall be made in numbered paragraphs * * * . Each claim founded upon a separate transaction or occurrence * * shall be stated in a separate count * *
It seems to me that the different statements in plaintiff’s complaint set forth in separate paragraphs are but statements of different methods wherein it is claimed that the copyright of plaintiff’s book was infringed and do not amount to separate transactions or occurrences that require a separation of the complaint into counts.
Defendant’s motion is overruled and defendant excepts.